DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/23/2020, 10/23/2000 and 10/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, each IDS is being considered by the examiner. 

Foreign Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No., 15/944,853 filed on 04/04/2018.

Response to Amendment


This Office Action is in response to applicant's preliminary amendments filed on 07/23/2020.  Examiner has acknowledged and reviewed applicant's amendment cancelling claims 1 – 29 and adding new claims 30 - 36.  Examiner has reviewed newly added claims 30 - 36, and those claims do not constitute new matter issues.  


Reasons for Allowance
The following is an examiner's statement of reasons for allowance. 
The primary reason for allowance of claims 30 - 33 is the prior art made of record neither shows or discloses the claim language found in claim 30, for a  camera module that is detachably attached to another electronic device comprising:
a mount portion including a center and a mounting reference surface, the mounting reference surface forming a ring shape with a center, the center of the ring shape formed by the mounting reference surface being the center of the mount portion, the mounting reference surface having an inside and an outside relative to the center of the mount portion;
a connector portion disposed more toward the inside of the mounting reference surface than the center of the mount portion, the connector portion having an outside relative to the center of the mount portion; and
a convex portion that is disposed on the inside of the mounting reference surface and the outside of the connector portion, wherein an amount of the projection of the convex portion in a first direction is greater than the mounting reference surface.

Most notably, for a camera module that is detachably attached to another electronic device, further comprising:
a plurality of claw portions that are disposed on the outside of the connector portion and the convex portion, each of the plurality of claw portions being able to bayonet couple with each of a plurality of claw portions provided on the other electronic device,
wherein, in a state in which the other electronic device is attached on the camera module, the convex portion fits into a concave portion that is provided on the other electronic device.
in combination with all of the other claim limitations presented, in total.


The primary reason for allowance of claims 34 - 36 is the prior art made of record neither shows or discloses the claim language found in claim 34, for an electronic device that can be detached from a camera module comprising:
a mount portion including a center and a mounting reference surface, the mounting reference surface forming a ring shape with a center, the center of the ring shape formed by the mounting reference surface being the center of the mount portion;
a second connector portion that is disposed inside of the mounting reference surface in relation to the center of the mount portion, the second connector portion being enabled to connect to a first connector portion provided on the camera module; and
a concave portion, the concave portion being more recessed in a first direction than the mounting reference surface.


Most notability, for an electronic device that can be detached from a camera module further comprising:
a plurality of claw portions that are disposed outside of the second connector portion and the concave portion in relation to the center of the mount portion, each of the plurality of claw portions being able to bayonet couple with each of a plurality of claw portions provided on the camera module,
wherein, in a state in which the electronic device is attached to the camera module, the concave portion is fit into a convex portion that is provided on the camera module,
in combination with all of the other claim limitations presented, in total.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Contact Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040.  The examiner can normally be reached on 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF